 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.2
FORM OF RESTRICTED STOCK AGREEMENT


CHINA ARMCO METALS, INC.
One Waters Park Drive, Suite 98
San Mateo, CA 94403
 


 
 
Dear Restricted Stock Award Recipient:
 
 
China Armco Metals, Inc. (the "Company") is pleased to make the following award
to you as described below:
 
 
1.  Pursuant to the provisions of the China Armco Metals, Inc. 2009 Stock
Incentive Plan, as the same may be amended, modified and supplemented (the
"Plan"), the Board of Directors of the Company hereby grants to you as of the
award date (“Award Date”) set forth in the Certificate of Restricted Stock Award
set forth in Schedule A attached to this Agreement (the “Certificate”), subject
to the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, an award of shares of the Company’s common stock,
par value $.001 per share (the "Restricted Stock") set forth in the Certificate
related to this award (the “Award”).
 
 
2.  It is understood and agreed that the award evidenced by this agreement (the
"Agreement") is subject to the following terms and conditions:
 
 
(a)  You shall be entitled to exercise and enjoy all rights and entitlements of
ownership of the Restricted Stock, including the right to vote such Restricted
Stock on all matters which come before the shareholders of the Company and the
right to receive dividends and other distributions thereon, except that, until
the Restricted Stock vests (as provided in Section 2(b)) the following
restrictions (the “Restrictions”) shall apply: (i) you may not sell, transfer,
assign, give, place in trust, or otherwise dispose of or pledge, grant a
security interest in, or otherwise encumber the Restricted Stock and any such
attempted disposition or encumbrance shall be void and unenforceable against the
Company; (ii) dividends and other distributions on the Restricted Stock will be
subject to the provisions set forth in Sections 2(e) and 5 hereof; and (iii)
your shares of Restricted Stock will be subject to forfeiture pursuant to the
provisions of Section 2(c) hereof.
 
(b)  Subject to the other provisions of this Section 2, the Restricted Stock
will vest in accordance with the vesting schedule and terms set forth in
Schedule A attached hereto.  If the Restricted Stock does not vest according to
the terms and conditions set forth in Schedule A, the Restricted Stock will be
forfeited and returned to the Company, and all your rights, or the rights of
your heirs in and to such Restricted Stock and stock dividends thereon will
terminate, unless the Committee determines otherwise in its sole and absolute
discretion.
 
 
(c)  Subject to Section 2(d) hereof, upon termination of your employment with
the Company and its subsidiaries for any reason whatsoever, with or without
cause, voluntarily or involuntarily (other than by reason of the your death or
permanent and total disability (as defined in Section 22(e)(3) of the Internal
Revenue Code of 1986, as amended (the “Code”)) all shares of Restricted Stock
which have not vested as provided for in Section 2(b) will be forfeited and
returned to the Company, and all your rights, or the rights of your heirs in and
to such shares and dividends thereon will terminate, unless the Committee
determines otherwise in its sole and absolute discretion. Upon your death or
permanent and total disability (as defined in Section 22(e)(3) of the Code), the
Restricted Stock will vest with respect to a number of shares of Restricted
Stock equal to the product of (i) a fraction the numerator of which is the
number of completed months elapsed after the Award Date to the date of death or
total disability, as the case may be, and the denominator of which is the number
of months from the Award Date through the last Vesting Date as set forth on
Schedule A and (ii) the number of shares of Restricted Stock set forth in the
Certificate that have not vested as provided for in Section 2(b) of this
Agreement. As to any shares of Restricted Stock then remaining, all such shares
of Restricted Stock shall be forfeited to the Company.
 
 
(d)  Notwithstanding the foregoing provisions of this Section 2, if there is a
Change in Control (as hereinafter defined) of the Company, all shares of
Restricted Stock shall vest.  For purposes of this Section 2(d), a “Change in
Control” of the Company shall be deemed to have occurred upon any of the
following events:
 

 
- 1 -

--------------------------------------------------------------------------------

 

 
(i)           the Common Stock shall cease to be publicly traded after initially
being publicly traded; or
 
 
(ii)           the Company’s Board of Directors shall approve a sale of all of
the assets of the Company, and such transaction shall have been consummated.
 
 
 (e)  Cash dividends, if any, that are declared on each share of Restricted
Stock prior to the date they vest in accordance with Section 2(b) hereof, will
be paid in your name and will be delivered to you by the Company, as soon as
practicable following the payment thereof. Stock dividends or other
distributions, if any, that are declared on each share of Restricted Stock prior
to the date they vest in accordance with Section 2(b) hereof, will be issued in
your name but will be subject to the same restrictions as the Restricted Stock
and will be held in custody by the Company until the date they vest as provided
in Section 2(b) hereof.
 
 
(f)  Subject to the provisions of Sections 3, 4 and 5 hereof, upon the date the
Restricted Stock vests in accordance with the terms of this Section 2, you shall
become entitled to receive a stock certificate evidencing such shares or have
shares delivered electronically to your broker, and the Restrictions applicable
to those shares of Restricted Stock shall become null and void and cease to
exist with respect to such shares.
 
 
3.  The issuance or delivery of any shares of Restricted Stock which have vested
may be postponed by the Committee for such period as may be required to comply
with any applicable requirements under the federal or state securities laws, any
applicable listing requirements of any national securities exchange, and any
applicable requirements under any other law, rule or regulation applicable to
the issuance or delivery of such shares, and the Company shall not be obligated
to deliver any such shares of Restricted Stock to you if either delivery thereof
would constitute a violation of any provision of any law or of any regulation of
any governmental authority, any national securities exchange, or you shall not
yet have complied fully with the provisions of Section 5 hereof.
 
 
4.  You hereby represent that the Restricted Stock awarded pursuant to this
Agreement is being acquired for investment and not for sale or with a view to
distribution thereof.  You acknowledge and agree that any sale or distribution
of shares of Restricted Stock which have vested may be made only pursuant to
either (a) a registration statement on an appropriate form under the Securities
Act of 1933, as amended (the "Securities Act"), which registration statement has
become effective and is current with regard to the shares being sold, or (b) a
specific exemption from the registration requirements of the Securities Act that
is confirmed in a favorable written opinion of counsel, in form and substance
satisfactory to counsel for the Company, prior to any such sale or
distribution.  You hereby consent to such action as the Committee or the Company
deems necessary or appropriate from time to time to prevent a violation of, or
to perfect an exemption from, the registration requirements of the Securities
Act or to implement the provisions of this Agreement, including but not limited
to placing restrictive legends on certificates evidencing shares of Restricted
Stock (whether or not the Restrictions applicable thereto have lapsed) and
delivering stop transfer instructions to the Company's stock transfer agent.
 
 
5.  No later than the date as of which an amount first becomes includible in
your gross income for federal income tax purposes with respect to any shares of
Restricted Stock, you shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, all federal, state, local
and foreign taxes that are required by applicable laws and regulations to be
withheld by the Company with respect to such amount.  The obligations of the
Company under this Agreement shall be conditioned on compliance by you with this
paragraph, and the Company shall, unless provision for payment of tax
withholding is otherwise made or directed by you and to the extent permitted by
law, have the right to deduct any such taxes from any other sums due or to
become due from the Company, including from the proceeds from the sale of the
shares of Common Stock required to satisfy the withholding
requirement.  Notwithstanding anything to the contrary contained herein, you
shall be responsible for the payment of all taxes required to be paid in
connection with the issuance or vesting of the Restricted Stock.
 
 
6.  This Agreement does not confer upon you any right to continued employment by
the Company or any of its subsidiaries or affiliated companies, nor shall it
interfere in any way with our right to terminate your employment at any time for
any reason or no reason.
 

 
- 2 -

--------------------------------------------------------------------------------

 

 
7.  The Plan and this Agreement will be construed by and administered under the
supervision of the Committee, and all determinations of the Committee will be
final and binding on you.
 
 
8.  Nothing in the Plan or this Agreement will restrict or limit in any way the
right of the Board of Directors of the Company to issue or sell stock of the
Company (or securities convertible into stock of the Company) on such terms and
conditions as it deems to be in the best interests of the Company, including,
without limitation, stock and securities issued or sold in connection with
mergers and acquisitions, stock issued or sold in connection with any stock
option or similar plan, and stock issued or contributed to any qualified stock
bonus or employee stock ownership plan.
 
 
9.  You hereby irrevocably appoint the Company and each of its officers,
employees and agents as your true and lawful attorneys with power (i) to sign in
your name and on your behalf stock certificates and stock powers covering some
or all of the Restricted Stock and such other documents and instruments as the
Committee deems necessary or desirable to carry out the terms of this Agreement
and (ii) to take such other action as the Committee deems necessary or desirable
to effectuate the terms of this Agreement.  This power, being coupled with an
interest, is irrevocable.  You agree to execute such other stock powers and
documents as may be reasonably requested from time to time by the Committee to
effectuate the terms of this Agreement.
 
 
10.  You hereby agree to be bound by all of the terms and provisions of the
Plan, a copy of which is available upon your request.
 
 
11.  This Agreement may be executed in counterparts, in writing, each of which
taken together shall constitute one and the same instrument.
 
12.  This Agreement, which constitutes the entire agreement of the parties with
respect to the Restricted Stock, shall be governed by, and construed and
enforced in accordance with, the laws of the State of Florida without regard to
principles of conflicts of law. In the event of any conflict between this
Agreement, the Plan or the Certificate, this Agreement shall control. In the
event of any ambiguity in this Agreement, or any matters as to which this
Agreement is silent, the Plan shall govern including, without limitation, the
provisions thereof pursuant to which the Committee has the power, among others,
to (i) interpret the Plan, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan.


13.  This Section shall only apply if you reside outside of the United States
and its territories and only to the extent required by applicable law.  You
hereby acknowledge that the Company holds and processes information relating to
your employment, including the nature and amount of your compensation,
information relating to grants made by the Company to you under this Award or
other share incentive plans, your bank details, social security or national
identity number, and other personal details ("Personal Data").  You further
acknowledge that the Company is part of a group of companies operating
internationally, and that, in connection with this Award or other share
incentive plans maintained by the Company, it may be necessary for the Company
to make Personal Data available to its subsidiaries and affiliates, to
third-party advisers and administrators of any share incentive plans or
arrangements, to service providers and other third parties in the ordinary
course of business, and to regulatory authorities and tribunals (the "Third
Parties"); and that these Third Parties may be located in countries other than
your country of residence (the "Third Countries"), including the United States
and other countries outside the European Economic Area.  You acknowledge that
the laws of these Third Countries may not provide for a level of data protection
equivalent to that provided for in your country of residence.  Any Personal Data
made available by the Company as described above in relation to this Award or
any other share incentive plan will be for the purpose of administration and
management of this Award or any other share incentive plan by the Company, on
behalf of the Company, or as otherwise permitted or required by law.  You hereby
authorize the Company to hold and process the Personal Data for these purposes,
and to transfer to the Third Parties and Third Countries any Personal Data to
the extent necessary or appropriate to facilitate the administration of this
Award or any other share incentive plan.  You authorize the Company to store and
transmit Personal Data in electronic form.  You confirm that, to the extent such
rights exist under applicable law, the Company has notified you of your rights
of entitlement to reasonable access to the Personal Data and of your rights to
rectify any inaccuracies in that data.  Any inquiries may be directed to: China
Armco Metals, Inc., One Waters Park Drive, Suite 98, San Mateo, CA 94403 USA,
Attention: Corporate Secretary.  You agree that this Section shall supersede and
amend and restate in its entirety any personal data protection or similar
provision contained in any prior stock, option or similar incentive grant or
award made to you by the Company.



 
- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the Award Date.


Restricted Stock Award Recipient:
 
________________________________
(sign name)
 
________________________________
(print name)
China Armco Metals, Inc.
 
By: ________________________________
 
 
Name: ______________________________
 
Title: _______________________________




 
- 4 -

--------------------------------------------------------------------------------

 

 
Schedule – A
 


Certificate of Restricted Stock Award




Award
Grant Recipient Name:
 
Grant Date:
 
Shares Granted:
 
Vesting Schedule
Number of Shares
Vesting Date
           







 
- 5 -

--------------------------------------------------------------------------------

 